Citation Nr: 0423327	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  97-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as a "nervous condition" with tremor.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1997 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (the RO).   

Procedural History

The veteran served on active duty from December 1966 to 
November 1968.  

In June 1974, the RO received the veteran's claim of 
entitlement to service connection for residuals of a broken 
leg and a back injury.  In July 1974 rating decision the RO 
denied the veteran's claim.  The veteran was notified on that 
decision and of his appeal rights. He did not appeal.  

In August 1996 the RO received the veteran's request to 
reopen his claims of entitlement to service connection for a 
right leg and back disability.  In an April 1997 rating 
decision the RO denied the veteran's request to reopen his 
claims.  The veteran disagreed with the April 1997 rating 
decision and initiated this appeal.  The appeal as to the 
request to reopen the veteran's claim of entitlement to 
service connection for a right leg and back disability was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 1997.

In the July 1997 VA Form 9, the veteran also made initial 
claims of entitlement to service connection for hearing loss 
and a nervous (psychiatric) condition.  The RO denied those 
claims in a February 2003 rating decision.  The veteran 
disagreed with the February 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of a substantive appeal in July 2003.

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection of 
residuals of a right leg injury is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits as to 
this claim.  This issue is therefore REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the veteran's 
hearing was within normal limits at separation from service 
and does not include evidence of current hearing loss.

2.  The evidence of record does not indicate that the veteran 
has been diagnosed with any psychiatric disability.

3.  In a July 1974 decision, the RO denied the veteran's 
claim of entitlement to service connection for a back 
disorder and residuals of a leg injury.

4.  The evidence associated with the claims file subsequent 
to the July 1974 decision is not new and not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a back disability.

5.  The evidence associated with the claims file subsequent 
to the July 1974 decision is new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a right leg disability.


CONCLUSIONS OF LAW

1.  The evidence of record does not show that hearing loss 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  The evidence of record does not show that a 
psychiatric disability was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).

3.  The RO's July 1974 denial of service connection for back 
disorder and residuals of a right leg injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2003).

 4.  Since the July 1974 RO decision, new and material 
evidence has not been received as to the issue of the 
veteran's entitlement to service connection for a back 
disability, and so the claim of entitlement to service 
connection for back disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  Since the July 1974 RO decision, new and material 
evidence has been received as to the issue of the veteran's 
entitlement to service connection for a right leg disability, 
and so the claim of entitlement to service connection for 
residuals of a right leg injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for hearing loss and a 
psychiatric disability.
He also seeks to reopen claims of entitlement to service 
connection for a back disorder and residuals of a right leg 
injury, which were denied in 1974.  

In the interest of clarity, the Board will initially address 
matters which are common to all of the issues.  The Board 
will then address the four issues on appeal.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part to the instant case, the implementing regulations are 
also effective November 9, 2000.  The provisions of the VCAA 
and the implementing regulations are, accordingly, generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].
 
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The VCAA notice requirements 
apply equally to the two new and material issues as they do 
to the two service connection issues.  Id. 

The Board observes that the veteran was notified by the 
January 2003 Statement of the Case (SOC) of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claim, including notice of the definition of new and 
material evidence and a description of evidence necessary to 
show service connection.  More significantly, letters were 
sent to the veteran in October 2001 relative to his new and 
material evidence claims and in November 2002 relative to his 
hearing loss and nervous condition claims which specifically 
discussed the pertinent provisions of the VCAA.  Crucially, 
the veteran was informed by means of these letters as to what 
evidence the veteran was required to provide and what 
evidence VA would attempt to obtain on the veteran's behalf.  
These letters explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, 
employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that 
these letters expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b). 

The Board additionally notes that the fact that the veteran's 
claims were adjudicated by the RO in April 2002 and May 2003 
respectively, prior to the expiration of the one-year period 
following the October 2001 and November 2002 notifications of 
the veteran of the evidence necessary to substantiate his 
claims, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

In this case, the RO provided the veteran a letter that 
expressly notified the veteran and that there was one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  In addition, the 
notice was sent prior to adjudication of the issue by the RO.  
Therefore, the Board finds that the veteran was notified 
properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Thus, with respect to the request to reopen the claims for 
service connection of residuals of a right leg injury and a 
back disorder, under the VCAA, VA's statutory duty to assist 
the veteran in the development of the previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).

The matter of VA's duty to assist the veteran in the 
development of his hearing loss and psychiatric disorder 
claims, which do not involve the submission of new and 
material evidence, will be discussed below.

During his hearing, the veteran suggested that his service 
medical records were incomplete and that another effort 
should be made to locate additional service medical records.  
The Board observes, however, that two efforts have been 
already been made to secure the veteran's service medical 
records, in 1974 and in 2003.  The service medical records 
appear to be complete, to include a pertinently negative 
October 1968 separation physical examination and an 
accompanying report of medical history which specifically 
states "no significant history".  The veteran has not 
indicated what the allegedly missing service medical records 
would add to his claim.  Indeed, he has denied any specific 
incident of service which may be relevant to the issues on 
appeal except a 1967 injury, which in fact appears in the 
service medical records and which will be discussed below.  
The Board therefore concludes that expending additional 
effort to track down allegedly missing service medical 
records would be a fruitless exercise.      

The Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim, including testifying at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  His accredited representative has submitted 
written statements on his behalf.  See 38 C.F.R. § 3.103 
(2003). 

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Factual Background 

The Board will present a single factual history which 
encompasses all four issues on appeal. 

Medical and procedural history

The veteran was a cannoneer in service.  Service medical 
records associated with the file indicate that the veteran 
was treated for an injury to his right ankle in June 1967.  
No injury to the back was noted.  No complaints of or 
treatment for hearing loss or a nervous condition/psychiatric 
disability is indicated.    

In the report of medical history taken incident to the 
veteran's separation examination in October 1968 "no 
significant history" of disease or injury was noted.  The 
veteran denied any and all problems, including hearing loss, 
back problems and nervous trouble.  The report of medical 
examination noted no psychiatric disability; audiometer 
testing results which were within normal limits.  

In June 1974 the veteran filed his initial claim for service 
connection of a "back injury" and a "broken leg".  No 
medical evidence was submitted by the veteran and no VA 
examination was conducted.  In this initial claim, the 
veteran did not mention either hearing loss or a "nervous 
condition"/psychiatric disorder.  

The RO noted in its July 19, 1974 decision that the only 
service medical records available for review at that time 
were the veteran's separation examination which did not 
include history of any injury to the veteran's leg or back or 
the existence of any disability at the time of discharge.  As 
there was no evidence of a current disability or an in-
service injury the veteran's claims were denied.  In a letter 
dated July 29, 1974, the RO informed the veteran that his 
claims had been denied.  The veteran was advised on his 
appellate rights.  He did not appeal.  

There are no pertinent medical records for two decades after 
the veteran left service.  
The veteran filed his request to reopen his previously denied 
claims of service connection for residuals of a right leg 
injury and a back disorder in August 1996.  
August 1996 VA treatment records indicate the veteran sought 
treatment for chronic right knee pain.  November 1997 VA 
treatment records indicated that the veteran complained of 
numbness in his right leg.  

August 1996 treatment records included the veteran's report 
of chronic low back pain and report of a low back injury in 
service.  The treating physician noted "probable lumbar disc 
disease".  September 1996 VA treatment records indicate a 
finding of productive spondylosis of the veteran's lumbar 
spine.  February 1998 x-rays conducted incident to a VA 
examination showed minimal anterior wedging of L-3 and L-4.  
The examining physician included in the examination report 
the veteran's description of an in-service incident where the 
veteran claimed to have been thrown from a second story 
window by other soldiers and noted that the condition of the 
veteran's lumbar spine was probably due to an old injury.  
Psychiatric evaluation was normal.      

VA outpatient treatment records indicate that the veteran 
participated in substance abuse treatment groups from April 
2000 until November 2000.  No other psychological or 
psychiatric diagnoses were made.  A March 2001 depression 
screening conducted incident to other VA care was negative.  

The veteran's contentions

As was noted in the Introduction, the veteran provided 
testimony at a personal hearing which was chaired by the 
undersigned at the RO in February 2004.

The veteran provided a description of an in-service injury to 
his back and right leg.  The veteran stated that while in 
service he was thrown from a second floor barracks window, 
sustaining injuries to his back and right leg.  He asserted 
that he sought medical treatment after that incident.  

The veteran also testified on the issue hearing loss.  The 
veteran asserted that as a member of an artillery battalion 
he had been exposed to excessive noise and that this noise 
caused damage to his hearing which manifests as inability to 
hear the television or conversation at a reasonable volume.  
The veteran acknowledged that he had not undergone any kind 
of hearing test or received any treatment for hearing loss 
since service.  He further did not assert that his hearing 
loss had manifested or been treated in service.  

The veteran offered testimony concerning his claim for 
nervous condition with a tremor.  The record reflects that 
the veteran was noted to have a visible tremor at the time of 
his testimony.  The veteran testified that his nervous 
condition began in-service after the alleged incident where 
the veteran states that he was thrown from the barracks 
window.  The veteran acknowledges that there were no incident 
reports made at the time of any such incident.  He further 
testified that he had been repeatedly physically abused by 
other members of his unit.  The veteran went on to state that 
harassment by other members or his unit left him "nervous" 
and "shaky" both during and after service.  The veteran 
further stated that he did not report these feelings while in 
service and that he did not seek treatment in service.  The 
veteran also confirmed that he had not at any time since 
service received treatment for a nervous or psychiatric 
condition.  

At the hearing the veteran also offered a written statement 
concerning alleged in-service incidents of harassment and 
asserting his opinion that these incidents led to 
disabilities of back, leg and arm as well as to the 
"nervous" condition.

The service connection claims   

The VCAA

Duty to assist

The VCAA in general, and VA's duty to notify under the VCAA, 
have been discussed above.  At this point the Board must 
determine whether VA's statutory duty to assist the veteran 
in the development to his two initial claims of entitlement 
to service connection has been fulfilled.  The 
responsibilities of VA to assist the veteran in the 
development of his claim have been stated above and will not 
be repeated

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating these claims.  In particular, the RO obtained 
available  service medical records and post service medical 
records.  There is of record the report of a February 1998 VA 
general medical examination.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
two claims has been consistent with the provisions of the 
law. Accordingly, the Board will proceed to a decision on the 
merits.   

Standard of review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



1.  Entitlement to service connection for hearing loss.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.  
Specific regulations pertain to claims of entitlement to 
service connection for hearing loss.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Analysis

The veteran is seeking service connection for hearing loss.  
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

Concerning Hickson element (1), current disability, there is 
no competent medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.  Indeed, there is no evidence that the veteran has 
ever had any hearing problems.  He himself has conceded that 
he has never sought treatment for hearing problems.

To the extent that the veteran is contending that symptoms he 
experiences constitute hearing loss for VA service connection 
purposes, it is now well established that as a lay person 
without medical training he is not competent to opine on 
medical matters such as diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements are therefore accorded no weight of probative 
value.  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for hearing loss fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, 
the medical evidence of record is silent as to any treatment 
or diagnosis of hearing loss in service.  Indeed, the October 
1986 separation physical examination, which includes a 
audiometry report, shows normal findings.  The veteran has 
testified that he did not receive treatment for hearing loss 
during service.  There is thus no evidence of in-service 
disease.  

The veteran asserts that incident to his service in an 
artillery unit he was exposed to excessive levels of noise.  
The Board does not necessary doubt this; however, the 
veteran's statement that he was exposed to noise does not 
satisfy the requirement that in-service injury be 
demonstrated.  In particular, the Board declines to equate 
the presence of this veteran in an artillery unit with injury 
to the ears caused by acoustic trauma.  Indeed, the Board 
cannot make such a connection, which calls for a medical 
conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  Nor can 
the veteran; see Espiritu, supra.  Although the veteran, like 
virtually all veterans, was exposed to noise in service, this 
does not automatically mean that there was injury caused 
thereby.  Thus, while not necessarily disagreeing that the 
veteran was exposed to noise, the Board rejects the notion 
that acoustic trauma and resulting ear damage should be 
conceded.   

Accordingly, element (2), in-service disease or injury, has 
not been satisfied.  

With respect to the Hickson element (3) medical nexus, as 
there is no competent medical evidence of current disability, 
it logically follows that there can be no finding of nexus.  
There is no medical nexus opinion of record and indeed there 
is no medical evidence whatsoever pertaining to this issue, 
with the exception of the completely normal October 1968 
audiometry results.  Therefore, Hickson element (3) is also 
not met.  
  
Accordingly, as none of the elements required for service-
connection have not been met, entitlement to service 
connection for a hearing loss is denied.  

2.  Entitlement to service connection for a psychiatric 
disability, claimed as a "nervous condition" with tremor.

Analysis

The veteran is seeking service connection for a "nervous 
condition" with tremor.  
The veteran has stated that his nervous condition is 
manifested by anger management difficulties, an inability to 
maintain close relationships and a generalized nervousness.  
He referred in his Notice of Disagreement to "PTSD" (post-
traumatic stress disorder).

It is clear from the veteran's presentation that the claimed 
condition is psychiatric, rather than neurological, in 
nature.  He contends, in substance, that abuse and harassment 
by fellow service members led to the development of a 
"nervous condition" with hand tremor.  

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, the 
competent medical evidence of record does not indicate that 
the veteran has been diagnosed with or has been treated for 
any psychiatric disorder, including PTSD.  

Specifically, the report of a February 1998 VA examination 
noted "normal behavior, comprehension and coherence".  The 
veteran's VA treatment records indicate that a routine March 
2001 depression screening was negative for a finding of 
depression.  Further, the records from the veteran's April 
2000 to November 2000 attendance at substance abuse treatment 
groups are likewise absent any diagnosis of another 
psychiatric disability.  At one point, the social worker 
monitoring the veteran's progress in the group had made a 
note to send the veteran for referral for a PTSD evaluation.  
However, follow-up notes advised that this initial decision 
to refer the veteran for such an evaluation was based on the 
social worker's mistaken belief that the veteran was a Viet 
Nam combat veteran.  Upon learning that the veteran had no 
history of combat or Viet Nam service the request for PTSD 
evaluation was withdrawn.  The veteran's treatment records 
are negative with respect to a psychiatric diagnosis.  

[The Board observes in passing that it does not appear that 
the veteran is seeking service connection for substance 
abuse.  In any event, the law and VA regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2003).  With respect to alcohol 
and drug abuse, Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, prohibits, effective for 
claims filed after October 31, 1990, payment of compensation 
for a disability that is a result of a veteran's own alcohol 
or drug abuse.]    

As noted above, it is now well established that as a lay 
person such as the veteran without medical training is not 
competent to opine on medical matters such as diagnosis or 
etiology.  To the extent that the veteran is contending that 
he has a psychiatric disability, PTSD or otherwise, this is 
not competent medical evidence sufficient for the purposes of 
service-connection.  See Espiritu supra.  

The Board notes that the veteran presented with visible 
tremor at the February 2004 hearing.  However, mere symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition, do not in and of themselves constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In any 
event, whatever its cause there is no competent medical 
evidence that the tremor is related to a psychiatric 
disability.

As discussed above, the law is clear that in the absence of a 
current disability, VA benefits cannot be granted.  See 
Brammer, supra.  In short, the preponderance of the evidence 
is against the veteran's claim as to this sub-issue.  In the 
absence of a current disability there can be no finding of 
service connection and the claim fails on that basis alone.  
 
With respect to Hickson element (2), evidence of in-service 
incurrence of disease the veteran's separation examination is 
negative for any finding of a "nervous" disorder or 
psychiatric condition.  Further, the veteran testified in 
February 2004 that he did not seek or receive treatment for a 
nervous condition/psychiatric disability while in service, 
nor that he has received treatment for any sort of 
psychiatric condition or psychosis at any point during the 
roughly thirty-five years since he left service.  Therefore, 
in-service incurrence of disease has not been shown.  

With respect to in-service incurrence of injury, as the Board 
understands it, the veteran asserts that undocumented and 
unverified incidents of harassment by his fellow soldiers 
constituted an in-service psychic injury which led to his 
purported "nervous condition".  

The veteran has acknowledged that he did not report any 
alleged harassment during service.  Moreover, in an October 
1968 report of medical history which was completed in 
connection with his separation from service, he specifically 
denied "nervous trouble of any sort".  Further, the Board 
notes that the veteran did not mention the occurrence or 
effects of this alleged harassment at the time of his 
original claim of entitlement to service connection in June 
1974.  A review of the record shows that he has not reported 
the alleged harassment after service, except in connection 
with various claims of entitlement to service connection.  
Based on this history, the Board finds the veteran's vague 
accounts of his alleged in-service mental health injuries to 
be lacking in credibility.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341, 345 
(1999) [although the Board must take into consideration a 
claimant's statements, it may consider whether self-interest 
may be a factor in making such statements]; see also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran.]  For these reasons, the Board has determined that 
the recent statements of the veteran concerning purported in-
service mental health stressors, made decades after the fact 
and made exclusively in connection with his claim for 
monetary benefits from the government, are not credible.  In 
addition, even if the veteran's recent statements as to 
certain incidents of service are to be believed, he has 
presented no evidence that such events constituted an injury.  
See Espiritu, supra.  

Therefore, element (2), in-service incurrence of disease or 
injury, has not been met.  

With respect to the Hickson element (3) medical nexus, as 
there is no competent medical evidence of a current 
disability, it logically follows that there can be no finding 
of nexus.  Therefore, Hickson element (3) is also not met.  

The Board further notes that the veteran has contended that 
certain of his service medical records may be missing or may 
have been stored under an alternate reference number.  As 
explained in greater detail above, the Board has considered 
the impact of potential additional service records and does 
not believe that review of these records, if they exist, is 
necessary to render a decision on this sub-issue.  
With respect to Hickson elements (1) and (3), current 
disability and medical nexus, the service medical records 
would not be helpful.  Further, the veteran has acknowledged 
that the service medical records would shed no light on 
Hickson element (2) because he never reported the alleged 
harassment.  

Accordingly, for the reasons explained above, namely that all 
three elements have not been met, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim.  Entitlement to service connection for a nervous 
disorder with tremor is accordingly denied.  

New and material issues

As noted in the Introduction, the veteran seeks to reopen 
claims of entitlement to service connection for a right leg 
disability and a back disability, which were denied in an 
unappealed July 1974 RO rating decision.

Pertinent law and regulations

Finality/new and material evidence

Decisions by the RO that are not appealed are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  However, pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in August 1996; therefore his request will be 
adjudicated by applying the former section 3.156.  See 
38 C.F.R. § 3.156 (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  Evans v. Brown, 9 Vet. App. 
273 (1996).]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

As discussed in greater detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim after the last 
final denial.  See Elkins, supra.  There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).]

The veteran's June 1974 claim of entitlement to service 
connection for a back injury was denied by the RO in July 
1974 based upon the veteran's separation physical examination 
and accompanying report of medical history, were pertinently 
negative.  The veteran also did not present any post-service 
medical evidence 
Demonstrating a current back disability.

Evidence added to the record since the July 1974 denial, 
including November 1997 VA treatment records and February 
1998 VA examination, suggest that the veteran has a current 
back disorder.  There is thus evidence of a current 
disability, which was lacking in 1974.      

The crucial element with respect to this issue is Hickson 
element (2), in service disease or injury.  The July 1974 RO 
denial was based upon the fact that the veteran's service 
medical records were devoid of any reference to a back 
injury.  Indeed, in the October 1968 report of medical 
history which was signed by the veteran himself, he denied 
back problems.  The report of medical history, moreover, 
specifically stated "no significant history".   
 
Since 1974, additional service medical records have been 
added to the claims folder.  It appears that VA now has all 
of the veteran's service medical records.  These records are 
devoid of any reference to back injury or disability.  There 
is a report of an ankle injury in June 1967 (which will be 
discussed in connection with the last issue on appeal, 
below), but in no way does this suggest that the back was 
involved..  The additionally added service medical records 
therefore cannot be considered to be new and material.  

Also added to the record since 1974 are the veteran's own 
statements to the effect that he was thrown from a barracks 
window and thereby injured his back.  These statements, 
however, are not new.  In his original June 1974 claim of 
entitlement to service connection, which was denied by the RO 
in July 1974, the veteran indicated that he injured his back 
in Germany in 1967.  His more recent statements, although 
providing a certain amount of detail, do not add anything to 
the record.   In June 1974 the veteran claimed to have been 
injured in Germany in 1967 and he claims the same thing now.  
As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

To the extent that the veteran himself ascribes his current 
back disability to the purported in-service incidence, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

The Board additionally observes that the February 1998 VA 
examiner, after being informed by the veteran that "he was 
thrown out of a second floor window during the winter of 
1967", stated that anterior wedging of the L3 and L4 
vertebral bodies identified on x-rays were "probly [sic] old 
injury".  The opinion stops somewhere short of specifically 
linking the current back disability to the 1967 incident as 
reported by the veteran.  In any event, however, this 
opinion, based as it is on the veteran's self-report of the 
alleged injury, cannot serve to reopen the claim.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

In essence, all of the additionally submitted evidence as to 
the cause of the veteran's current back disability emanates 
from the veteran himself.  The veteran's statements as to the 
alleged 1967 back injury are reiterative of those he made in 
connection with his original claim in 1974 and as such are 
not new and material.  New and material evidence has not been 
received as to the crucial element of his claim of 
entitlement to service connection for a back disability, in-
service incurrence of disease or injury.  The claim is 
therefore not reopened and the benefit sought on appeal 
remains denied.  



4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right leg disability.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence which is 
sufficient to reopen his claim of entitlement for service 
connection of residuals of a right leg injury.  

At the time of the unappealed July 1974 rating decision the 
evidence showed that the veteran asserted that he had 
suffered a "broken leg" in 1967.  The only other evidence 
of record was the veteran's discharge examination, which was 
absent any finding pertaining to the veteran's leg.  The RO 
acknowledged in the July 1974 decision that the service 
medical records considered were incomplete; the decision was 
based exclusively on the report of the October 1968 
separation physical examination.     

Additional evidence received since the July 1974 RO decision 
includes VA outpatient treatment records dated from September 
1996 to March 2001 as well as additional service medical 
records, including a record which documents treatment for a 
June 1967 right ankle injury, diagnosed as a sprain. 

August 1996 and November 1997 VA treatment records suggest 
that the veteran has a current right leg (knee) disorder.

Crucially, with respect to the to the veteran's claimed right 
leg condition, evidence submitted by the veteran since the 
July 1974 denial includes subsequently received service 
medical records which show that the veteran incurred an 
injury to his right ankle in June 1967.  This new evidence 
objectively confirms that there was an in-service incurrence 
of an injury to the veteran's right leg and raises the 
possibility that the veteran has a right leg disability.  At 
the time of the July 1974 decision, neither a current 
disability or an in-service injury were verified.  This 
evidence is, in the opinion of the Board, new and material 
evidence with respect to the issue of entitlement to service 
connection for residuals of a right leg injury.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for residuals of a right 
leg injury is reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
residuals of a right leg injury.  The Board wishes to make it 
clear that such evidence, although adequate for the limited 
purposes of reopening the claim, may not be sufficient to 
allow the grant of the benefits sought.  See Hodge, supra.  
For the reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.  

As noted above, once a claim is reopened, the statutory duty 
to assist is triggered. See 38 U.S.C.A. § 5103.  The Board 
finds that, although the evidence received since July 1974 is 
new and material, it is not sufficient to allow a decision on 
the merits.  
For the reasons explained in the Remand section below, the 
Board finds that additional development is necessary.  


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for psychiatric 
disability with tremor is denied.
  
3.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
condition is not reopened.

4.  New and material evidence having been submitted, the 
claim of entitlement to service connection for residuals of 
right leg injury is reopened; to that extent, the appeal is 
granted.


REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his reopened claim for service 
connection of the residuals of right leg injury attaches at 
this juncture.  After having carefully considered the matter, 
the Board believes that additional evidentiary development is 
in order.  

As previously noted, the record contains competent medical 
evidence arguably satisfying current disability of the 
veteran's right leg.  Further, the record contains competent 
medical evidence of an June 1967 injury to the veteran's 
right ankle and the veteran's testimony that he injured his 
right leg in-service after being thrown from a second story 
window.  Therefore, a medical nexus opinion is necessary to 
make a decision in the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board additionally observes that the current nature of 
the veteran's right leg disability is somewhat unclear.  The 
current disability appears to be a knee disability.  In any 
event, VA examination should serve to delineate the current 
disability and determine whether it is related to the June 
1967 ankle injury.

Accordingly, this issue is  REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran 
through his representative and request 
that the veteran identify and recent 
records of medical treatment, examination 
and hospitalization pertaining to his 
right lower extremity. Any records so 
obtained should be associated with the 
veteran's VA claims folder.  

2.  After the completion of the forgoing, 
the veteran should be scheduled for a VA 
examination to determine the current 
existence, nature and etiology of the 
claimed right leg disability.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  The 
examining physician should indicate 
whether the veteran currently has a right 
leg disability and if so what is the 
precise diagnosis.  The etiology of any 
identified right leg disability should 
also be indicated, with specific 
reference to the June 1967 right ankle 
injury.  A copy of the examination report 
must be associated with the veteran's VA 
claims folder.

3.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for a right leg 
disability on a de novo basis.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the  matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan		
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



